Citation Nr: 1029049	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  93-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an effective date earlier than February 5, 1991 
for service connection for major depression with psychotic 
features.
	

REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In a September 2005 decision, the Board denied the above issue, 
in addition to a separate earlier effective date issue.  In 
January 2006 the Veteran appealed the Board's 2005 decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In May 2008, the Court affirmed the Board's September 2005 
decision as to the issue at bar, and found the other earlier 
effective date issue had been abandoned.  The Veteran then 
appealed the matter to the Court of Appeals for the Federal 
Circuit (Federal Circuit), and in December 2009, the Federal 
Circuit vacated the Court's 2008 decision.  In that decision, the 
Federal Circuit ordered the Court to remand the matter to the 
Board for ultimate remand to the appropriate VA regional office.  
In accordance, the Court remanded the matter to the Board in 
March 2010, and the Board must now REMAND the matter to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the appellant if further action is required.


REMAND

A remand is necessary in order to comply with the December 2009 
decision of the Federal Circuit and the ensuing March 2010 
decision of the Court.

In the Federal Circuit's 2009 decision, the Board's September 
2005 denial was vacated on the merits.  Essentially, the Federal 
Circuit found that an October 1980 rating decision was not final 
because new evidence had been submitted by the Veteran within one 
year of the decision, despite the Veteran's abandonment of a 1982 
claim on the same issue.  As such, the Federal Circuit determined 
that the Veteran's September 1980 claim is still pending, and 
both the Board in 2005 and the Court in 2008 were erroneous in 
finding that the 1980 claim had been finally denied.  Through the 
Court and then the Board, the Federal Circuit ultimately directed 
the RO to readjudicate the matter, considering all evidence of 
record dating back to the Veteran's original 1980 claim.
In addition, the Federal Circuit noted that VA never obtained 
records from the Social Security Administration, despite the 
Board's directives to obtain these records in an August 1995 
remand.  The Federal Circuit ordered that these records be 
requested.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of any 
decision and copies of the medical records 
relied upon concerning that claim.

2.   Then, readjudicate the Veteran's claim 
for entitlement to an effective date 
earlier than February 5, 1991 for service 
connection for major depression with 
psychotic features, taking into 
consideration all evidence of record 
dating back to the Veteran's original 
1980 claim.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002& Supp. 2009), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



